Citation Nr: 1615702	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for asbestosis, as a result of asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to February 1954.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noises (acoustic trauma) during service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of his active service.

3.  The evidence of record fails to establish that the Veteran has either asbestosis or any other disease attributable to asbestos exposure.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for an asbestos exposure related disease have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran nor his representative, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Board had sent requests for private treatment records related to the Veteran's asbestosis claim in October 2008 and November 2008.  The Board notified the Veteran in November 2008 that the VA's request had not received a response.  Later in November 2008, the Veteran indicated he would attempt to retrieve such records but no further records were provided.  Additionally, the Veteran's service treatment records (STRs) are unavailable and were reportedly destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  A VA memorandum dated December 19, 2008, made a formal finding to the unavailability of service records and had notified the Veteran in November 2008.  With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Thus, the Board has satisfied its duty to notify and assist.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Board notes that a VA medical opinion was not provided in this case for the claim of service connection for asbestosis, as a result of asbestos exposure.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the only evidence that the Veteran has asbestosis or an asbestos-related disease is his own statements.  The Veteran also has not provided any medical evidence suggesting such a disability exists or of any possibility of a relationship of the alleged condition to service.  As such, the Veteran's statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection

As an initial point, the Veteran's service medical records could not be located, presumably because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

I. Bilateral Hearing Loss 

The Veteran filed a claim for service connection for bilateral hearing loss in July 2008, asserting that his in-service noise exposure caused his current hearing loss. 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, including hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  However, as indicated below, there are no records of such, and therefore, the presumption is inapplicable.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Most recently, on the authorized audiological evaluation in January 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
70
85
LEFT
20
35
55
60
80

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 72 percent in the left ear.

The Board finds that the Veteran was exposed to acoustic trauma as an aircraft mechanic and flight engineer.  Moreover, in a March 2009 rating decision, the RO conceded his exposure to excessive amounts of traumatic noise during service.  Furthermore, as shown above, the Veteran currently has a hearing loss disability in both ears, with decibels in excess of 40 Hz in several threshold hearing levels, for VA purposes.  38 C.F.R. § 3.385.  However, service connection requires the in-service noise exposure to have caused the hearing loss.  

As noted above, the Veteran's service treatment records (STRs) are unavailable, including any entrance and separation examinations, and they may have been destroyed in the 1973 National Personnel Records Center fire.  

The Veteran was afforded a VA audiological examination in January 2009.  The examiner diagnosed mild sloping to profound sensorineural hearing loss in the right ear and normal hearing which sloped to a severe sensorineural hearing loss in the left ear.  However, the examiner indicated that he was unable to provide an opinion as to the etiology of the Veteran's hearing loss disability without resorting to mere speculation.

The Veteran has consistently reported that the acoustic trauma he experienced in service had affected his hearing.  He reported experiencing ringing in his ears since service and that he had been exposed to over 500 hours of such loud noises without ear protection while serving in his capacity as an aircraft mechanic and flight engineer.  Furthermore, a letter from September 2008, from his private physician, Dr. Howard M. Goldberg, noted the Veteran's complaints that "[h]e began noticing a decrease in his hearing while serving."  The Veteran had been treated by Dr. Goldberg since 2001 for his hearing loss.  The Board notes that the Veteran is competent to report that he experienced such symptoms in service, as they are given to lay observation, and the Board finds no reason to doubt his credibility.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Because the hearing loss is a chronic disability, service connection may be proven by establishing continuity of symptomatology from service until the disability is diagnosed.  Here, service treatment records were destroyed and therefore it is unclear whether hearing loss would have been shown to be present at separation.  This leaves the Veteran's credible statements as the only evidence regarding the level of his hearing acuity at separation.  

Although there are no treatment records available until 2007 regarding the Veteran's hearing loss and while the Veteran may have been exposed to noise while working in the steel industry after service, there is substantive evidence, as noted above, supporting his claim.  Thus, the Board finds that the evidence is at least in relative equipoise as to whether it is connected to the Veteran's active service.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  The Board concludes that based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.

II. Asbestosis, as a result of asbestos exposure

In September 2008, the Board received the Veteran's request to amend his claim to include "asbestos".  He claimed he was exposed to asbestos during active service.  

Regarding asbestos-related claims, there is no specific statutory guidance and the Secretary has not promulgated any regulations.  VA has issued a circular on asbestos-related diseases, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), which provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual with updates.  See M21-1MR, Part IV, Subpart ii, Ch.2, Section C, Topic 9.  In this regard, the M21-1MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: fibrosis, the most commonly occurring of which are interstitial pulmonary fibrosis or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; lung cancer, bronchial cancer, cancer of the gastrointestinal tract, cancer of the larynx, cancer of the pharynx, and cancer of the urogenital system (except the prostate).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and manufacture and installation of roofing and flooring materials; asbestos cement sheet and pipe products; and military equipment.

The applicable sections of the M21-1MR note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect.  The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

In the February 2011 Statement of the Case (SOC), the RO determined there was probable asbestos exposure since "[m]iliatry separation documents show that the Veteran served as a tactical aircraft maintenance specialist," which is consistent with such exposure.  The Board agrees and finds that it is at least as likely as not that the Veteran was exposed to asbestos in active service.  

However, as was explained to the Veteran in a September 2008 letter, exposure to asbestos alone is not considered to be a disability; rather, the exposure must cause an asbestos exposure related disability.

Here, there is no record of treatment for or a diagnosis of asbestosis or any other disease that is associated with asbestos exposure.  

As noted above, the Board has done everything reasonably possible to assist the Veteran in obtaining such records and has notified him of such.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran, through his representative, has indicated there were no further arguments in October 2015 and that the claim was ready for appellate review.  

The evidence of record does not demonstrate that the Veteran has an asbestos-related condition.  The only evidence in support of a diagnosis of asbestosis is the Veteran's statements.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an asbestos-related condition, to include a diagnosis of asbestosis.  His statements on etiology are therefore not afforded probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In sum, although exposure to asbestos has been conceded, there is no current diagnosis of asbestosis, or an asbestos-related disability to warrant entitlement to service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, service connection is denied.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for asbestos exposure related disease is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


